THE THIRTEENTH COURT OF APPEALS

                                   13-19-00288-CR


                                  Eva Marie Hendrix
                                          v.
                                  The State of Texas


                                 On Appeal from the
                    County Court at Law of Navarro County, Texas
                              Trial Cause No. C36690


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

August 22, 2019